 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                            No. 1:16-CR-00123-DAD-BAM

12                         Plaintiff,

13            v.                                           FINAL ORDER OF FORFEITURE

14    CHRISTOPHER MARTINEZ, SR.,

15                         Defendant.

16

17           WHEREAS, on September 4, 2018, the Court entered a Preliminary Order of Forfeiture,

18   pursuant to the provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into

19   between the United States and defendant Christopher Martinez, Sr. forfeiting to the United

20   States all right, title, and interest in the following property:

21                   a. The sum of $5,000.00 in lieu of the 2007 Harley Davidson Motorcycle, VIN:

22                        1HD1KB4317Y639724.

23           AND WHEREAS, pursuant to his plea agreement and the Preliminary Order of Forfeiture,

24   defendant Christopher Martinez, Sr. was ordered to pay to the United States the sum of $5,000.00

25   in lieu of the 2007 Harley Davidson Motorcycle, VIN: 1HD1KB4317Y639724, ten (10) days

26   prior to sentencing. Defendant was sentenced on September 4, 2018;

27           AND WHEREAS, pursuant to the Preliminary Order of Forfeiture, no payment having

28   been received by defendant by or before his sentencing date of September 4, 2018, defendant is
     FINAL ORDER OF FORFEITURE                            1
 1   deemed to be in default and all right, title, and interest in the 2007 Harley Davidson Motorcycle,

 2   VIN: 1HD1KB4317Y639724 shall be forfeited to the United States, pursuant to 21 U.S.C. §

 3   853(a);

 4             AND WHEREAS, beginning on November 21, 2018, for at least 30 consecutive dates, the

 5   United States published notice of the Court’s Order of Forfeiture on the official internet

 6   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

 7   their right to petition the court within sixty (60) days from the first day of publication of the

 8   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeiture

 9   property;

10             AND WHEREAS, the Court has been advised that no third party has filed a claim to the

11   subject property, and the time for any person or entity to file a claim has expired.

12             Accordingly, it is hereby ORDERED and ADJUDGED:

13             1.     A Final Order of Forfeiture shall be entered forfeiting to the United States of

14   America all right, title, and interest in the 2007 Harley Davidson Motorcycle, VIN:

15   1HD1KB4317Y639724 pursuant to 21 U.S.C. § 853(a), to be disposed of according to law, and

16   subject to the following:

17                    a. The U.S. Marshals Service (“USMS”) shall list for sale the 2007 Harley

18                        Davidson Motorcycle, VIN: 1HD1KB4317Y639724 (the “Property”) in a

19                        commercially reasonable manner. The USMS shall have sole authority to

20                        select the means of the sale, including sale by internet or through auction, and
21                        shall have sole authority over the marketing and sale of the Property.

22                    b. The United States agrees that upon entry of this Final Order of Forfeiture and

23                        sale of the Property, the United States will not contest payment to defendant

24                        Christopher Martinez, Sr. from the proceeds of the sale, after payment of

25                        expenses reasonably incurred by the USMS in connection with its custody and

26                        sale of the Property, the following:
27                               i. To the United States, 50% of the net proceeds of the sale of the

28                                  Property after the above disbursements, which shall be forfeited to the
     FINAL ORDER OF FORFEITURE                             2
 1                                  United States and disposed of as provided for by law.

 2                               ii. To Christopher Martinez, Sr., 50% of the net proceeds from the sale of

 3                                  the Property after the above disbursements have been made.

 4           2.      All right, title, and interest in the above-listed property shall vest solely in the

 5   name of the United States of America.

 6   IT IS SO ORDERED.
 7
         Dated:     February 15, 2019
 8                                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                             3
